Citation Nr: 0107340	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  00-06 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for tinea pedis 
(claimed as a rash on the feet and toes).  

2.  Entitlement to service connection for depressive disorder 
(claimed as insomnia and memory loss).  

3.  Entitlement to service connection for osteoporosis 
(claimed as brittle bones, left femur fracture, and painful 
joints of the right elbow, fingers, and hands).  

4.  Entitlement to service connection for arthritis of the 
right knee (claimed as a painful right knee joint).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to June 
1991, from July 1991 to February 1992, and from March 1992 to 
April 1992.  

This case comes to the Board of Veterans' Appeals (Board) 
from a December 1999 RO decision which denied service 
connection for tinea pedis (claimed as a rash on the feet and 
toes), depressive disorder (claimed as insomnia and memory 
loss), osteoporosis (claimed as brittle bones, left femur 
fracture, and painful joints of the right elbow, fingers, and 
hands), and arthritis of the right knee (claimed as a painful 
right knee joint).  The RO denied these claims for service 
connection on a direct basis and as due to undiagnosed 
illness.  

On a March 2000 statement, the veteran requested a hearing at 
the RO before a hearing officer, but he canceled a hearing 
scheduled in June 2000.  The case was then forwarded to the 
Board for appellate review.  


REMAND

In the December 1999 RO decision, service connection for 
tinea pedis (claimed as a rash on the feet and toes), 
depressive disorder (claimed as insomnia and memory loss), 
osteoporosis (claimed as brittle bones, left femur fracture, 
and painful joints of the right elbow, fingers, and hands), 
and arthritis of the right knee (claimed as a painful right 
knee joint) was denied on the rationale that the claims were 
not well grounded.  However, since that rating decision and 
during the pendency of this appeal there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim and redefines the obligations of the VA with 
respect to notice to a claimant and the duty to assist.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the law, or filed before the date of 
enactment and not yet final as of that date.  Id.  Because of 
the change in the law, a remand is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In his March 1999 application for service connection, the 
veteran indicated that he received treatment from 1997 to 
1998 at the Greenville, South Carolina Outpatient Clinic 
(OPC) and the Dorn VA Medical Center (VAMC) in Columbia, 
South Carolina.  A review of the claims file shows that in 
April 1999 the RO sought to obtain records from these 
facilities from April 1998 to the present.  It does not 
appear that the RO attempted to obtain any treatment records 
dated from 1997 to April 1998, relating to the conditions at 
issue.  In order to satisfy its duty to assist the veteran, 
the RO should attempt to obtain all medical records 
concerning treatment of the disabilities at issue, including 
those from the Greenville OPC and the Columbia VAMC.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  

Additionally, in a November 1997 psychiatric evaluation by 
Dr. Kenneth Wells, the veteran reported that he received 
Social Security disability benefits and that he underwent a 
psychiatric evaluation by Dr. Richie for Social Security 
disability purposes.  The veteran also reported that he 
received worker's compensation payments (apparently related 
to a left femur fracture on the job in 1996).  In the 
judgment of the Board, as part of the VA duty to assist the 
veteran, all SSA records and treatment records in connection 
with a worker's compensation claim should be obtained for 
consideration with the instant claims.  Murincsak, supra.  




Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all health care providers (VA 
or non-VA) where the veteran has received 
examination or treatment for a skin 
condition of the feet, and psychiatric, 
bone, and joint (including right knee) 
disorders since his April 1992 release 
from active service.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and obtain copies of the related 
medical records.  This includes, but is 
not limited to, records dated from 1997 to 
April 1998 from the Greenville OPC and the 
Columbia VAMC, and medical records related 
to a worker's compensation claim (as the 
veteran reported on a November 1997 
psychiatric evaluation by Dr. Wells).  

2.  The RO should contact the Social 
Security Administration (SSA) and obtain 
copies of all medical and other records 
considered by that agency in awarding the 
veteran SSA disability benefits, as well 
as copies of all related SSA decisions.  

3.  The RO should ensure that any other 
notification and development action (e.g., 
providing any indicated VA 
examination/medical opinion) required by 
the Veterans Claims Assistance Act of 2000 
is completed with respect to the veteran's 
claims for service connection.  For 
further guidance on the processing of this 
case in light of the changes in the law, 
the RO should refer to VBA Fast Letter 00-
87 (November 17, 2000), as well as any 
subsequent regulations and VA and court 
instructions on the subject.  

4.  Thereafter, the RO should review, on 
the merits, the claims for service 
connection.  If the claims remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the issues the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


